Name: Commission Implementing Decision (EU) 2016/1770 of 30 September 2016 concerning certain protective measures relating to African swine fever in Poland and repealing Implementing Decisions (EU) 2016/1406 and (EU) 2016/1452 (notified under document C(2016) 6102) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  health;  agricultural policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 2016-10-05

 5.10.2016 EN Official Journal of the European Union L 270/9 COMMISSION IMPLEMENTING DECISION (EU) 2016/1770 of 30 September 2016 concerning certain protective measures relating to African swine fever in Poland and repealing Implementing Decisions (EU) 2016/1406 and (EU) 2016/1452 (notified under document C(2016) 6102) (Only the Polish text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of an outbreak of African swine fever, there is a risk that the disease agent may spread to other pig holdings and to feral pigs. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. Article 9 of Directive 2002/60/EC provides for the establishment of protection and surveillance zones in the event of outbreaks of that disease where the measures laid down in Articles 10 and 11 of that Directive are to apply. (4) Poland has informed the Commission of the current African swine fever situation on its territory, and in accordance with Article 9 of Directive 2002/60/EC, it has established protection and surveillance zones where the measures referred to in Articles 10 and 11 of that Directive are applied. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to describe at Union level the areas established as protection and surveillance zones for African swine fever in accordance with Directive 2002/60/EC in Poland in collaboration with that Member State. (6) In August 2016, one outbreak occurred in domestic pigs in the powiat moniecki in Poland. Given that Poland provides preliminary evidence that this outbreak is linked to human activity and that there are indications that African swine fever is not circulating in the feral pig population in the areas concerned, specific measures in addition to those laid down by Commission Implementing Decision 2014/709/EU (4) are required, taking into account that this is the 15th outbreak of this disease in pigs this year and that these outbreaks occurred in different areas of Poland which were already under restriction. (7) In order to adequately respond to this situation in a precautionary and efficient manner, it is important to lay down specific measures restricting the movement of animals and their products in the areas described in the Annex to this Decision. These measures are justified because of the typology of outbreaks reported in domestic pigs and their underlying causes. (8) Given the relatively large distances between the most recent outbreaks which are provisionally ascribed by Poland to the human factor as well as recent epidemiological data and in order to prevent further outbreaks, it is now necessary and proportionate to cover significantly larger regions. (9) The measures laid down in this Decision should consist in the application of the measures provided for by Directive 2002/60/EC, in particular with respect to the strict limitations of the movement and transport of pigs as provided for by Articles 10 and 11 of that Directive in areas as described in the Annex to this Decision. (10) Accordingly, the areas identified as protection and surveillance zones in Poland should be set out in the Annex to this Decision and the duration of that regionalisation fixed. (11) Commission Implementing Decisions (EU) 2016/1406 (5) and (EU) 2016/1452 (6) set certain protective measures relating to African swine fever in Poland. Since their adoption the epidemiological situation of this disease has changed and the measures need to be adapted. For reasons of clarity, Implementing Decisions (EU) 2016/1406 and (EU) 2016/1452 should therefore be repealed and replaced by this Decision. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Poland shall ensure that the protection and surveillance zones established in accordance with Article 9 of Directive 2002/60/EC comprise at least the areas listed as the protection and surveillance zones in the Annex to this Decision. Article 2 This Decision shall apply until 7 October 2016. Article 3 Implementing Decisions (EU) 2016/1406 and (EU) 2016/1452 are repealed. Article 4 This Decision is addressed to the Republic of Poland. Done at Brussels, 30 September 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Commission Implementing Decision (EU) 2016/1406 of 22 August 2016 concerning certain protective measures relating to African swine fever in Poland and repealing Implementing Decision (EU) 2016/1367 (OJ L 228, 23.8.2016, p. 46). (6) Commission Implementing Decision (EU) 2016/1452 of 2 September 2016 concerning certain interim protective measures relating to African swine fever in Poland (OJ L 237, 3.9.2016, p. 12). ANNEX Poland Areas as referred to in Article 1 Date until applicable Protection zone The borders of this protection zone are as follows: (a) from the east  from the northern border of the village of Sanie-DÃ b to the south on the road linking the village Sanie-DÃ b with the village KoÃ aki KoÃ cielne to the intersection with the river DÃ b, continued along the river DÃ b to the south-east, then along the edge of the forest at the western border of the village Tybory-Olszewo, then along the road linking the village Tybory-Olszewo with the village Tybory-Kamianka, then along the western side of the village Tybory-Kamianka to the road linking the village Tybory-Kamianka with the village JabÃ onka KoÃ cielna, then south to the watercourse connecting the pond Kamianka with the river JabÃ onka, then along the watercourse to its estuary to the river JabÃ onka, then in a straight line south to the junction of the road No 66 with the road linking the village JabÃ onka KoÃ cielna with the village Miodusy-Litwa; (b) from the south  along the road No 66 in the western direction to the intersection with the river JabÃ onka with the road No 66, then along the southern border of the village of Faszcze to the river Jablonka, further west along the river JabÃ onka to the border between the village WdziÃkoÃ  Pierwszy and the village WdziÃkoÃ  Drugi, and then in a straight line north to the road No 66, then along road No 66 west to the intersection of the watercourse with the road No 66 in a line of the village WdziÃkoÃ  Pierwszy; (c) from the west  to the north along the watercourse to the edge of the forest, continued along the eastern border of the reserve GrabÃ ³wka and then along the eastern border of the forest to the road connecting the village GrabÃ ³wka with the village of WrÃ ³ble-Arciszewo; (d) from the north  in a straight line to the east to the river DÃ b below the village of Czarnowo DÃ b, then in a straight line to the east along the northern border of the village of Sanie-DÃ b to the road linking the village Sanie-DÃ b to the village KoÃ aki KoÃ cielne. The borders of this protection zone are as follows: (a) from the north  from the village KonowaÃ y along the municipal road to the intersection with the road Szosa Kruszewska, then the road Szosa Kruszewska along the southern border of the forest to the exit to the village Kruszewo; (b) from the west  across the village Kruszewo along the eastern border of the valley of the river Narew in a line of the village Waniewo to the border with the powiat wysokomazowiecki; (c) from the south  from the border with the powiat wysokomazowiecki along the west bank of the valley of the river Narew; (d) from the east  from the west bank of the valley of the river Narew in a straight line to Topilec-Kolonia, and then in a straight line to the village KonowaÃ y. The borders of this protection zone are as follows: (a) from the north  from the intersection of the road No 63 with the road leading to the prison in Czerwony BÃ ³r, on a curve in the direction of the village Polki-Teklin then above this village to the intersection with the river GaÃ  to the eastern border of the fish ponds around the village Poryte-JabÃ oÃ ; (b) from the east  along the eastern border of the fish ponds around the village Poryte-JabÃ oÃ  in the direction of the road connecting the village Poryte-JabÃ oÃ  with the road No 66, along the western border of this village in the direction of the road No 63; (c) from the south  from the road No 63 above the village of Stare Zakrzewo along the road linking this village with the village TabÃdz, then along the western and northern border of this village; (d) from the west  a straight line towards the north to the western border of the village of Bacze Mokre, then from the western border of the village of Bacze Mokre in a straight line to the north  east reaching to the road leading to the prison in Czerwony BÃ ³r, then along this road to the road No 63. The borders of this protection zone are as follows: (a) from the north  from the border of the powiat wysokomazowiecki, along the watercourse Brok MaÃ y to the village Miodusy-Litwa, along its south  west side; then from the border of the powiat zambrowski in the direction of the village Krajewo BiaÃ e, along the southern border of this village, then along the road in the direction of the village Stary SkarÃ ¼yn; (b) from the west  along the western border of the village Stary SkarÃ ¼yn to the intersection with the watercourse Brok MaÃ y, in the south  eastern direction below the village ZarÃby-KrztÃki to the borders of the powiat zambrowski; (c) from the south  from the borders of the powiat zambrowski along the watercourse running towards the village Kaczyn-Herbasy; (d) from the east  along the road running from the village Miodusy-Litwa through the village Ã wiÃck-Nowiny. The borders of this protection zone are as follows: (a) from the north  from the southern side of the village Kierzki in the eastern direction to the road No 671 above the northern border of the village Czajki; (b) from the east  from the road No 671 to the village of JabÃ onowo-KÃ ty, then in a southern direction along the west bank of the river Awissa; then to the road IdÃ ºki Ã rednie  Kruszewo-Brodowo from the western side of the village Kruszewo-Brodowo; (c) from the south  from the road No 671 in a line of the village of IdÃ ºki-Wykno along the road connecting the village SokoÃ y with the village JamioÃ ki-Godzieby; (d) from the west  from the village JamioÃ ki-Godzieby along the east bank of the river Ã lina to the village of JamioÃ ki-Kowale, then to the north through the village StypuÃ ki-Borki to the road Kierzki  Czajki on the eastern side of the village Kierzki. The borders of this protection zone are as follows: (a) from the east  from the border of the town of Bielsk Podlaski, Adam Mickiewicz street, along the eastern outskirts of the town Bielsk Podlaski; (b) from the south  along the southern outskirts of the town Bielsk Podlaski to the village Piliki, including the village Piliki, and continued in a straight line to the road No 66; (c) from the west  from the road No 66 in the direction of the western outskirts of the village Augustowo, including the village Augustowo, from the village Augustowo in a straight line to the intersection of the railway and the local road No 1575B; (d) from the north  from the intersection of the railway and the local road No 1575B along the northern outskirts of the town Bielsk Podlaski to the border of the town of Bielsk Podlaski, Adam Mickiewicz street. The borders of this protection zone are as follows: (a) from the east  from the river Bug along the border with wojewÃ ³dztwo lubelskie down to the district road No 2007W; (b) from the south  along the district road No 2007W together with the whole village Borsuki and the forestry area in the bend of the river Bug; (c) from the north and west  the river Bug. The borders of this protection zone are as follows: (a) from the east  along the state border with Belarus from the river Bug to the line of the forestry area; (b) from the north  along the line of the forestry area from the state border to the road connecting villages Sutno and NiemirÃ ³w, then along this road to the intersection with the local road directing south; (c) from the west  along the local road directing south from the intersection with the road connecting villages Sutno and NiemirÃ ³w to the line of the river Bug; (d) from the south  along the line of the river Bug from the end of the local road which begins at the intersection with the road Sutno-NiemirÃ ³w up to the state border. The borders of this protection zone are as follows: (a) from the east  from the estuary of the river CzyÃ ¼Ã ³wka in a straight line to the river Bug in the northern direction; (b) from the north  along the river Bug to the border with wojewÃ ³dztwo mazowieckie; (c) from the west  from the river Bug in the southern direction along the dirt Road down to the northern end of the forest Las Konstantynowski, then down to the road Gnojno-KonstantynÃ ³w and along this road in the southern direction to the southern end of the forest, then along the dirt road in the eastern direction to the village WitoldÃ ³w and then to the road KonstantynÃ ³w-JanÃ ³w Podlaski; (d) from the south  along the road KonstantynÃ ³w-JanÃ ³w Podlaski in the eastern direction to the river CzyÃ ¼Ã ³wka. The borders of this protection zone are as follows: (a) from the east  from the village Stara BordziÃ Ã ³wka along the local road directing north, up to the intersection of the district roads No 1022 and 1025, and then along the road No 1025 to the village NosÃ ³w; (b) from the north  from the village NosÃ ³w along the district road No 1024 in the western direction to the border with the wojewÃ ³dztwo mazowieckie; (c) from the west  along the border with the wojewÃ ³dztwo mazowieckie to the local road in a line of the village Wygnanki; (d) from the south  from the border with the wojewÃ ³dztwo mazowieckie in a line of the village Wygnanki to the local road directing to the west end of the forest, then along the local road at northern border of the forest to the local road directing to the village Stara BordziÃ Ã ³wka. The borders of this protection zone are as follows: (a) from the east and south  from the border with the wojewÃ ³dztwo lubelskie from the local road connecting the villages MakarÃ ³wka and CeÃ ujki, along the border with the wojewÃ ³dztwo lubelskie to the district road No 2020W, and then along this road No 2020W to the intersection with the regional road No 698 in the village WÃ ³lka Nosowska, including the whole village of WÃ ³lka Nosowska; (b) from the west  from the border with the wojewÃ ³dztwo lubelskie along the local road connecting the villages CeÃ ujki and MakarÃ ³wka to the village of MakarÃ ³wka, including the whole village of MakarÃ ³wka, then further in the north-western direction along the district road No 2037W to the village Huszlew, including the whole village of Huszlew, then from the village Huszlew along the district road No 2034W to the end of the forest, then in the eastern direction along the northern border of the forest, to the eastern border of the gmina Huszlew, then in the northern direction along the western border of the forest up to the regional road No 698; (c) from the north  along the regional road No 698 through the village Rudka to the village Stara Kornica, including the villages Rudka, Stara Kornica and Nowa Kornica, then along the regional road No 698 to the intersection with the district road No 2020W in the village WÃ ³lka Nosowska. The borders of this protection zone are as follows: (a) from the east  along the state border: from the road no 640 to the line of the village Kolonia Klukowicze; (b) from the north  from the state border along the road Kolonia Klukowicze-Witoszczyzna, to the road Wilanowo-Werpol; (c) from the west  along the road Werpol-Wilanowo to the road No 640 in a line of the intersection with the road Koterka-Tokary; (d) from the south  from the village Koterka along the road No 640 to the state border. The borders of this protection zone are as follows: (a) from the east  from the village WÃ ³lka Nurzecka in a straight line in the direction of the border of the powiat siemiatycki, then along the border of the powiat siemiatycki to the river Pulwa; (b) from the south  along the northern bank of the river Pulwa in the direction of the village Litwinowicze, then from the village Litwinowicze along the road directing to the village Anusin to the source of the river Pulwa; (c) from the west  from the road Litwinowicze-Anusin (in a line of the source of the river Pulwa) straight in the north-western direction to the village Siemichocze, then from the intersection of the roads Anusin-Siemichocze in the northern direction to the road Tymianka-Nurzec, crossing the road 1 km from the village Nurzec Kolonia; (d) form the north  from the road Tymianka-Nurzec in a straight line to the village WÃ ³lka Nurzecka. The borders of this protection zone are as follows: (a) from the east  from the village Kolonia Budy in a straight line to the village Sokoli GrÃ ³d, then in the southern direction to the local road connecting the villages Kulesze and WilamÃ ³wka; (b) from the south  along the local road to the village WilamÃ ³wka, then in a straight line in the western direction, to the village Olszowa Droga; (c) from the west  along the eastern bank of the river Biebrza in the northern direction up to the southern border of the complex Osowiec Twierdza; (d) from the north  from the southern border of the complex Osowiec Twierdza along the road Carska Droga, then in the south-eastern direction to the village of Kolonia Budy. 7 October 2016 Surveillance zone The area indicated below: In the wojewÃ ³dztwo podlaskie:  the powiat hajnowski,  the powiat biaÃ ostocki,  the powiat bielski,  the powiat grajewski,  the powiat Ã omÃ ¼yÃ ski,  the powiat M. BiaÃ ystok,  the powiat M. Ã omÃ ¼a,  the powiat moniecki,  the powiat wysokomazowiecki,  the powiat zambrowski,  the powiat siemiatycki. In the wojewÃ ³dztwo mazowieckie:  the gminy of RzekuÃ , Troszyn, Czerwin and Goworowo in the powiat ostroÃ Ãcki,  the gminy of Korczew, Przesmyki, Paprotnia, SuchoÃ ¼ebry, Mordy, Siedlce and Zbuczyn in the powiat siedlecki,  the powiat M. Siedlce,  the gminy of CeranÃ ³w, JabÃ onna Lacka, SterdyÃ  and Repki in the powiat sokoÃ owski,  the powiat Ã osicki,  the powiat ostrowski. In the wojewÃ ³dztwo lubelskie:  the powiat bialski. 7 October 2016